Howell, J.
Plaintiffs sue for the sum of four thousand three hundred and seventy dollars, less ten per cent, thereof, with legal interest from judicial demand, as the value of certain goods delivered to the defendants, on the twenty-first of December, 1860, as per receipt annexed to the petition, to be sold on commission. The answer admits receiving the goods as charged, but alleges that the defendants disposed of the same, or a part thereof, according to instructions, and accounted for the whole in the month of December, 1861, and took .plaintiff’s receipt therefor, which is lost or mislaid.
The burden was thus assumed by the defendants to make out their defense, which they have not satisfactorily done. One of them testified that, in December, 1861, he settled with one of the plaintiffs, accounted for all the goods, and gave a receipt for all he had on hand. He says that he wrote to said plaintiff that all the goods in his possession were forcibly taken by the Confederate authorities ; that some of the goods have boon in his possession since the war, which he bought from a Confederate officer, and paid for, and that shortly after he bought them his store was burnt. This not only does not correspond with or support the defense, but fails to relieve the defendants of their obligation in favor of plaintiffs.
It is therefore ordered that the judgment appealed from be reversed, and that plaintiffs recover of defendants in solido the sum of four thousand three hundred and seventy-five dollars, less ten per cent, thereof, with legal interest on said balance from judicial demand, and costs in both coxxrts.